UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6051




In Re:   CORNELL COREY WHITE,




                                                         Petitioner.



                On Petition for a Writ of Mandamus.
                          (3:05-cv-00503)


Submitted:   February 22, 2007            Decided:    March 5, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cornell Corey White, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cornell Cory White petitions for a writ of mandamus

seeking an order vacating his federal conviction for escape or, in

the alternative, ordering the district court to expeditiously

resolve    his    28    U.S.C.   §   2255     (2000)     motion      attacking      that

conviction.       We conclude that White is not entitled to mandamus

relief.

               Mandamus relief is available only when the petitioner has

a clear right to the relief sought.                In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                Further, mandamus is a

drastic    remedy       and   should       only    be   used    in    extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976);

In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).                   Mandamus may not

be used as a substitute for appeal.               In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).             To the extent White seeks an order

from    this    court   vacating     his    conviction,       that   relief    is   not

available by way of mandamus.

               Our review of the docket sheet reveals that the district

court denied White’s § 2255 motion by order of February 15, 2007.

We find that, to the extent White’s mandamus petition complains of

undue    delay     in   the   district       court,     the    petition   is     moot.

Accordingly, although we grant White’s motion for leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.                        We

dispense with oral argument because the facts and legal contentions


                                       - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                 PETITION DENIED




                              - 3 -